ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FIRST CIRCUIT, PARISH OF EAST BATON ROUGE CRICHTON, J., additionally concurs and assigns reasons: 14 agree with the denial of this writ application and the related writ applications filed by Ms. Willis, a licensed attorney representing herself in this legal matter. I write separately to note, first, that, in my view, and as made clear by the court of appeal in this matter, Ms. Willis’s applications lack any iota of legal merit. See Willis v. EAN Holdings D/B/A Enterprise Rent a Car, et al., 15-1538 (La. App. 1 Cir. 4/12/17), 218 So.3d 177; 15-1539 (La. App. 1 Cir. 4/12/17), 218 So.3d 1063. Though the court of appeal found her claims did not warrant the imposition of damages for a frivolous appeal, due to the fact that damages statutes are strictly construed, I find it troubling that Ms. Willis failed to present even a “scintilla of evidence” to support her allegations. Id., 15-1538, p.7, 218 So.3d at 183. See also 15-1539, p.6, 218 So.3d at 1067; Willis v. EAN Holdings D/B/A Enterprise Rent a Car, et al., 16-0473 (La. App. 1 Cir. 4/12/17), 218 So.3d 661, (“A thorough review of the record revealed that Ms. Willis, a licensed attorney, presented a case against Empire with no basis in law or fact, filed numerous unfounded pleadings, and caused unnecessary litigation.”).1  Additionally, I write to point out that Ms. Willis filed her writ application in forma pauperis. However, the original informa pauperis order was issued by the |2trial court on August 7, 2012, and rescinded by the trial court on January 4, 2016. Therefore, when Ms. Willis filed this writ application, she did not enjoy informa pauper-is status, nor did she pay the required filing fees. Despite being a member of the bar of this state, and having sworn to meet her obligations with respect to that membership, Ms. Willis did not call this Court’s attention to the fact that her pauper status had been revoked by the trial court. In my view, this omission may be a derogation of her duty of candor to this Court. See La. R. Prof. Conduct R. 3.3.  . Additionally, for unknown reasons, Ms. Willis filed three separate writ applications related to the three court of appeal rulings against her, but she apparently makes the same arguments in all three. In my view, this is a waste of judicial resources.